 1

 2

 3

 4

 5

 6

 7

 8
                         UNITED STATES DISTRICT COURT
 9
                                 EASTERN DISTRICT OF CALIFORNIA
10

11   SONYA MARIE DANIELS,                                Case No. 1:18-cv-01160-LJO-SAB (PC)

12                  Plaintiff,                           SCREENING ORDER GRANTING
                                                         PLAINTIFF LEAVE TO FILE AN
13           v.                                          AMENDED COMPLAINT

14   D. K. JOHNSON, et al.,                              (ECF No. 1)

15                  Defendants.                          THIRTY-DAY DEADLINE

16

17          Plaintiff Sonya Marie Daniels, a state prisoner, is appearing pro se and in forma pauperis

18 in this civil rights action pursuant to 42 U.S.C. § 1983. Currently before the Court is Plaintiff’s

19 complaint, filed August 27, 2018. (ECF No. 1.)
20                                                  I.

21                                  SCREENING REQUIREMENT

22          The Court is required to screen complaints brought by prisoners seeking relief against a

23 governmental entity or officer or employee of a governmental entity. 28 U.S.C. § 1915A(a).

24 The Court must dismiss a complaint or portion thereof if the prisoner has raised claims that are

25 legally “frivolous or malicious,” that “fail[] to state a claim on which relief may be granted,” or

26 that “seek[] monetary relief against a defendant who is immune from such relief.” 28 U.S.C. §
27 1915(e)(2)(B).

28          A complaint must contain “a short and plain statement of the claim showing that the


                                                    1
 1 pleader is entitled to relief. . ..” Fed. R. Civ. P. 8(a)(2). Detailed factual allegations are not

 2 required, but “[t]hreadbare recitals of the elements of a cause of action, supported by mere

 3 conclusory statements, do not suffice.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citing Bell

 4 Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007)). Moreover, Plaintiff must demonstrate

 5 that each defendant personally participated in the deprivation of Plaintiff’s rights. Jones v.

 6 Williams, 297 F.3d 930, 934 (9th Cir. 2002).

 7          Prisoners proceeding pro se in civil rights actions are entitled to have their pleadings

 8 liberally construed and to have any doubt resolved in their favor. Wilhelm v. Rotman, 680 F.3d

 9 1113, 1121 (9th Cir. 2012) (citations omitted). To survive screening, Plaintiff’s claims must be

10 facially plausible, which requires sufficient factual detail to allow the Court to reasonably infer

11 that each named defendant is liable for the misconduct alleged. Iqbal, 556 U.S. at 678-79; Moss

12 v. U.S. Secret Service, 572 F.3d 962, 969 (9th Cir. 2009). The “sheer possibility that a defendant

13 has acted unlawfully” is not sufficient, and “facts that are ‘merely consistent with’ a defendant’s

14 liability” falls short of satisfying the plausibility standard. Iqbal, 556 U.S. at 678; Moss, 572

15 F.3d at 969.

16                                                   II.

17                                             DISCUSSION

18          Plaintiff alleges that various correctional officers, medical personal, psychological

19 personnel, and prison officials (twenty-one in all) violated her right to adequate medical care and
20 conditions of confinement under the Eighth Amendment, and retaliated against her in violation

21 of the First Amendment. Based on review of Plaintiff’s complaint, she received an injury to her

22 arm and was referred for an orthopedic exam. Plaintiff had an examination around September

23 10, 2015, and was supposed to return in two weeks, but had been scheduled to transfer from the

24 Central California Facility for Women (“CCW”) where she was housed at the time to the

25 California Institution for Women (“CIW”) where she is currently housed. Although Plaintiff did

26 not want to transfer, she was scheduled for transfer and her property was packed for transport.
27          Although not clear as to the exact timing in relation to the transport, Plaintiff alleges that

28 another inmate slit Plaintiff’s wrist on September 15, 2015, and Plaintiff ended up being sent to


                                                      2
 1 the crisis center as a 5150. Plaintiff initially refused to tell prison officials who slit her wrists

 2 and psychological staff believed that Plaintiff was refusing to take responsibility and not being

 3 truthful when she told them that her injuries were not self-inflicted. Plaintiff challenges the

 4 conditions that she was housed in while on suicide watch and contends that psychological staff

 5 noted in her file that Plaintiff exhibited attention seeking behavior to prevent her from being

 6 paroled. Plaintiff was released from the crisis center and sent back to the same room where she

 7 was housed with the inmate who she alleges had previously slit Plaintiff’s wrists.

 8          While somewhat unclear, it appears that Plaintiff was scheduled to be transported on

 9 September 24, 2015, but ignored the transfer ducat because she thought it was issued by mistake.

10 A special transport was ordered for Plaintiff the following day. Plaintiff was escorted to her

11 room to pack her property and move her to another yard. Plaintiff contends that while she was

12 packing her property, three correctional officers who were watching her pack saw the inmate

13 who had slit her wrists steal three of Plaintiff’s bags and they did not do anything about it.

14          Plaintiff further alleges that she received inadequate medical care for a head injury she

15 sustained on January 23, 2015; she was misdiagnosed with a heart condition; and that she was

16 attacked by a different inmate on March 15, 2015.             Plaintiff also contends that officials

17 manipulated paperwork to have her inmate appeals denied.

18          A.      Plaintiff’s Complaint Violates Rule 8 of the Federal Rules of Civil Procedure

19          Pursuant to Federal Rule of Civil Procedure 8, a complaint must contain “a short and

20 plain statement of the claim showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a).

21 As noted above, detailed factual allegations are not required, but “[t]hreadbare recitals of the

22 elements of a cause of action, supported by mere conclusory statements, do not suffice.” Iqbal,

23 556 U.S. at 678 (citation omitted). Plaintiff must set forth “sufficient factual matter, accepted as

24 true, to ‘state a claim to relief that is plausible on its face.’” Id. (quoting Twombly, 550 U.S. at

25 555). While factual allegations are accepted as true, legal conclusions are not. Iqbal, 556 U.S. at

26 678; see also Twombly, 550 U.S. at 556–557; Moss, 572 F.3d at 969.
27          Here, Plaintiff’s complaint is neither short nor plain but is constructed as four lengthy

28 claims. Plaintiff’s complaint is twenty-four pages of single spaced text that is dense and replete


                                                      3
 1 with Plaintiff’s conclusory allegations of misconduct. The claims themselves overlap but also

 2 include random incidents making it unclear which incidents Plaintiff is seeking redress for in this

 3 action. Further, many of the incidents allege that they were conducted by staff without linkage to

 4 any named defendant.

 5          Additionally, for a pleading to state a claim for relief it must contain a demand for the

 6 relief sought. Fed. R. Civ. P. 8(a)(3). While a demand for relief includes relief in the alternative

 7 or different kinds of relief, in this instance, Plaintiff seeks only injunctive relief which she is not

 8 able to receive in this action.

 9          Plaintiff is seeking a change to California Department of Corrections and Rehabilitation’s

10 inmate appeal system and whistleblower protection for inmates. (Compl. 24.) Any award of

11 equitable relief in this action is governed by the Prison Litigation Reform Act (“PLRA”), which

12 provides in relevant part, “Prospective relief in any civil action with respect to prison conditions

13 shall extend no further than necessary to correct the violation of the Federal right of a particular

14 plaintiff or plaintiffs. The court shall not grant or approve any prospective relief unless the court

15 finds that such relief is narrowly drawn, extends no further than necessary to correct the violation

16 of the Federal right, and is the least intrusive means necessary to correct the violation of the

17 Federal right.” 18 U.S.C. § 3626(a)(1)(A). Thus, the federal court’s jurisdiction is limited in

18 nature and its power to issue equitable orders may not go beyond what is necessary to correct the

19 underlying constitutional violations which form the actual case or controversy. 18 U.S.C. §
20 3626(a)(1)(A); Summers v. Earth Island Institute, 555 U.S. 488, 493 (2009); Steel Co. v.

21 Citizens for a Better Env’t, 523 U.S. 83, 103-04 (1998); City of Los Angeles v. Lyons, 461 U.S.

22 95, 101 (1983); Mayfield v. United States, 599 F.3d 964, 969 (9th Cir. 2010).

23          Plaintiff’s request for relief fails for three reasons.    First, the Court does not have

24 jurisdiction to grant the relief requested. Second, such relief would not be narrowly tailored to

25 any violation of Plaintiff’s federal rights and would be prohibited by the PLRA. Finally, an

26 inmate’s claim for injunctive relief is rendered moot by her transfer to another facility, absent
27 demonstration of any reasonable expectation of moving back to the first facility. Johnson v.

28 Moore, 948 F.2d 517, 519 (9th Cir. 1991) (citing Darring v. Kincheloe, 783 F.2d 874, 876 (9th


                                                      4
 1 Cir. 1986). In this case, Plaintiff was transferred to CIW prior to the filing of this complaint, and

 2 there are no allegations in the complaint by which the Court can find that she would be entitled

 3 to injunctive relief based on the claims alleged. Therefore, any injunctive relief that Plaintiff

 4 could receive based on the allegations in the complaint is now moot.

 5          For these reasons, the Court declines to wade through Plaintiff’s allegations to decipher

 6 the basis of the claims alleged in the complaint. It is for Plaintiff to clearly set forth the actions

 7 of the specific defendant that violated her federal rights. Plaintiff is advised that conclusory

 8 allegations without sufficient factual detail for the court to reasonably infer that the defendant is

 9 liable for the misconduct alleged fail to state a cognizable claim. Iqbal, 556 U.S. at 678-79;

10 Moss, 572 F.3d at 969.

11          Plaintiff shall be granted leave to file an amended complaint.          Plaintiff’s amended

12 complaint shall not exceed 25 pages in length and shall be double spaced using Times New

13 Roman size 12 or a similar font. If Plaintiff’s amended complaint fails to comply with this

14 requirement it will be stricken from the record.

15          The Court provides Plaintiff with the following legal standards that appear to apply to the

16 claims alleged in the complaint.

17          B.     Section 1983 Claims

18          Section 1983 provides a cause of action for the violation of a plaintiff’s constitutional or

19 other federal rights by persons acting under color of state law. Nurre v. Whitehead, 580 F.3d
20 1087, 1092 (9th Cir 2009); Long v. County of Los Angeles, 442 F.3d 1178, 1185 (9th Cir. 2006);

21 Jones, 297 F.3d at 934. The statute plainly requires that there be an actual connection or link

22 between the actions of the defendants and the deprivation alleged to have been suffered by

23 Plaintiff. See Monell v. Dep’t of Soc. Servs., 436 U.S. 658 (1978); Rizzo v. Goode, 423 U.S.

24 362 (1976). “Under Section 1983, supervisory officials are not liable for actions of subordinates

25 on any theory of vicarious liability.” Crowley v. Bannister, 734 F.3d 967, 977 (9th Cir. 2013)

26 (citation and internal quotation marks omitted). The Ninth Circuit has held that “[a] person
27 ‘subjects another to the deprivation of a constitutional right, within the meaning of section 1983,

28 if he does an affirmative act, participates in another’s affirmative acts or omits to perform an act


                                                      5
 1 which he is legally required to do that causes the deprivation of which complaint is made.”

 2 Johnson v. Duffy, 588 F.2d 740, 743 (9th Cir. 1978). In order to state a claim, Plaintiff must

 3 clearly state which defendant(s) she feels are responsible for each violation of her constitutional

 4 rights and their factual basis, as her complaint must put each defendant on notice of Plaintiff's

 5 claims against him or her. See Austin v. Terhune, 367 F.3d 1167, 1171 (9th Cir. 2004).

 6          1.      Cruel and Unusual Punishment Under the Eighth Amendment

 7          The Eighth Amendment’s prohibition against cruel and unusual punishment protects

 8 convicted prisoners. Bell v. Wolfish, 441 U.S. 520, 535 (1979); Graham v. Connor, 490 U.S.

 9 386, 395 n.10 (1989). To maintain an Eighth Amendment claim, a prisoner must show that

10 prison officials were deliberately indifferent to a substantial risk of harm to his health or safety.

11 See, e.g., Farmer v. Brennan, 511 U.S. 825, 847 (1994); Thomas v. Ponder, 611 F.3d 1144,

12 1150-51 (9th Cir. 2010); Foster v. Runnels, 554 F.3d 807, 812-14 (9th Cir. 2009); Morgan v.

13 Morgensen, 465 F.3d 1041, 1045 (9th Cir. 2006); Johnson v. Lewis, 217 F.3d 726, 731 (9th Cir.

14 2000); Frost v. Agnos, 152 F.3d 1124, 1128 (9th Cir. 1998). In order to state a claim, the

15 plaintiff must allege facts sufficient to support a claim that prison officials knew of and

16 disregarded a substantial risk of serious harm to the plaintiff. Farmer, 511 U.S. at 847; Frost,

17 152 F.3d at 1128.

18          a.      Denial of or inadequate medical care

19          While the Eighth Amendment of the United States Constitution entitles Plaintiff to

20 medical care, the Eighth Amendment is violated only when a prison official acts with deliberate

21 indifference to an inmate’s serious medical needs. Snow v. McDaniel, 681 F.3d 978, 985 (9th

22 Cir. 2012), overruled in part on other grounds, Peralta v. Dillard, 744 F.3d 1076, 1082-83 (9th

23 Cir. 2014); Wilhelm, 680 F.3d at 1122; Jett v. Penner, 439 F.3d 1091, 1096 (9th Cir. 2006). To

24 state a claim a plaintiff “must show (1) a serious medical need by demonstrating that failure to

25 treat her condition could result in further significant injury or the unnecessary and wanton

26 infliction of pain,” and (2) that “the defendant’s response to the need was deliberately
27 indifferent.” Wilhelm, 680 F.3d at 1122 (citing Jett, 439 F.3d at 1096). “Deliberate indifference

28 is a high legal standard,” Simmons v. Navajo County Ariz., 609 F.3d 1011, 1019 (9th Cir. 2010);


                                                     6
 1 Toguchi v. Chung, 391 F.3d 1051, 1060 (9th Cir. 2004), and is shown by “(a) a purposeful act or

 2 failure to respond to a prisoner’s pain or possible medical need, and (b) harm caused by the

 3 indifference[,]” Wilhelm, 680 F.3d at 1122 (citing Jett, 439 F.3d at 1096). The requisite state of

 4 mind is one of subjective recklessness, which entails more than ordinary lack of due care. Snow,

 5 681 F.3d at 985 (citation and quotation marks omitted); Wilhelm, 680 F.3d at 1122.

 6         Mere ‘indifference,’ ‘negligence,’ or ‘medical malpractice’ will not support this cause of

 7 action.” Broughton v. Cutter Laboratories, 622 F.2d 458, 460 (9th Cir. 1980) (citing Estelle v.

 8 Gamble, 429 U.S. 97, 105-06 (1976)). “Medical malpractice does not become a constitutional

 9 violation merely because the victim is a prisoner.” Estelle, 429 U.S. at 106); Snow, 681 F.3d at

10 987-88; Wilhelm, 680 F.3d at 1122 (“The deliberate indifference doctrine is limited in scope.”).

11         Further, “[a] difference of opinion between a physician and the prisoner—or between

12 medical professionals—concerning what medical care is appropriate does not amount to

13 deliberate indifference.” Snow, 681 F.3d at 987 (citing Sanchez v. Vild, 891 F.2d 240, 242 (9th

14 Cir. 1989)); Wilhelm, 680 F.3d at 1122-23 (citing Jackson v. McIntosh, 90 F.3d 330, 332 (9th

15 Cir. 1986)). Rather, a plaintiff is required to show that the course of treatment selected was

16 “medically unacceptable under the circumstances” and that the defendant “chose this course in

17 conscious disregard of an excessive risk to plaintiff’s health.” Snow, 681 F.3d at 988 (quoting

18 Jackson, 90 F.3d at 332).

19         b.      Conditions of confinement

20         The Eighth Amendment’s prohibition against cruel and unusual punishment protects

21 prisoners not only from inhumane methods of punishment but also from inhumane conditions of

22 confinement.     Morgan, 465 F.3d at 1045 (citing Farmer, 511 U.S. at 847 and Rhodes v.

23 Chapman, 452 U.S. 337, 347 (1981)) (quotation marks omitted).               While conditions of

24 confinement may be, and often are, restrictive and harsh, they must not involve the wanton and

25 unnecessary infliction of pain. Morgan, 465 F.3d at 1045 (citing Rhodes, 452 U.S. at 347)

26 (quotation marks omitted). Thus, conditions which are devoid of legitimate penological purpose
27 or contrary to evolving standards of decency that mark the progress of a maturing society violate

28 the Eighth Amendment. Morgan, 465 F.3d at 1045 (quotation marks and citations omitted);


                                                    7
 1 Hope v. Pelzer, 536 U.S. 730, 737 (2002); Rhodes, 452 U.S. at 346.

 2          Prison officials have a duty to ensure that prisoners are provided adequate shelter, food,

 3 clothing, sanitation, medical care, and personal safety, Johnson, 217 F.3d at 731 (quotation

 4 marks and citations omitted), but not every injury that a prisoner sustains while in prison

 5 represents a constitutional violation, Morgan, 465 F.3d at 1045 (quotation marks omitted). To

 6 maintain an Eighth Amendment claim, a prisoner must show that prison officials were

 7 deliberately indifferent to a substantial risk of harm to his health or safety. Farmer, 511 U.S. at

 8 847; Thomas, 611 F.3d at 1150-51. Eighth Amendment liability requires “more than ordinary

 9 lack of due care for a prisoner’s interests or safety.” Whitley v. Albers, 475 U.S. 312, 319

10 (1986). “The circumstances, nature, and duration of a deprivation of these necessities must be

11 considered in determining whether a constitutional violation has occurred.” Johnson, 217 F.3d at

12 731.

13          c.      Failure to protect

14          Prison officials have a duty under the Eighth Amendment to protect prisoners from

15 violence at the hands of other prisoners because being violently assaulted in prison is simply not

16 part of the penalty that criminal offenders pay for their offenses against society. Farmer, 511

17 U.S. at 833-34 (quotation marks omitted); Cortez v. Skol, 776 F.3d 1046, 1050 (9th Cir. 2015);

18 Clem v. Lomeli, 566 F.3d 1177, 1181 (9th Cir. 2009); Hearns v. Terhune, 413 F.3d 1036, 1040

19 (9th Cir. 2005). However, prison officials are liable under the Eighth Amendment only if they
20 demonstrate deliberate indifference to conditions posing a substantial risk of serious harm to an

21 inmate; and it is well settled that deliberate indifference occurs when an official acted or failed to

22 act despite his knowledge of a substantial risk of serious harm. Farmer, 511 U.S. at 834, 841

23 (quotations omitted); Clem, 566 F.3d at 1181; Hearns, 413 F.3d at 1040.

24          2.      Retaliation

25          “Prisoners have a First Amendment right to file grievances against prison officials and to

26 be free from retaliation for doing so.” Watison v. Carter, 668 F.3d 1108, 1114 (9th Cir. 2012)
27 (citing Brodheim v. Cry, 584 F.3d 1262, 1269 (9th Cir. 2009)). Also protected by the First

28 Amendment is the right to pursue civil rights litigation in federal court without retaliation. Silva


                                                      8
 1 v. Di Vittorio, 658 F.3d 1090, 1104 (9th Cir. 2011). “Within the prison [pretrial] context, a

 2 viable claim of First Amendment retaliation entails five basic elements: (1) An assertion that a

 3 state actor took some adverse action against an inmate (2) because of (3) that prisoner’s

 4 protected conduct, and that such action (4) chilled the inmate’s exercise of his First Amendment

 5 rights, and (5) the action did not reasonably advance a legitimate correctional goal.” Rhodes v.

 6 Robinson, 408 F.3d 559, 567-68 (9th Cir. 2005). Minor acts such as “bad mouthing” and verbal

 7 threats usually cannot reasonably be expected to deter protected speech, and therefore do not

 8 violate a plaintiff’s First Amendment rights. See Coszalter v. City of Salem, 320 F.3d 968, 975-

 9 76 (9th Cir. 2003).

10          3.      Grievance Process

11          Prisoners do not have an independent constitutional due process entitlement to a specific

12 administrative grievance procedure. Ramirez v. Galaza, 334 F.3d 850, 860 (9th Cir. 2003);

13 Mann v. Adams, 855 F.2d 639, 640 (9th Cir. 1988) (holding that there is no protected liberty

14 interest to a grievance procedure). Prison officials are not required under federal law to process

15 inmate grievances in any specific way. Allegations that prison officials denied or refused to

16 process grievances do not state a cognizable claim for a violation of a prisoner’s due process

17 rights, because there is no right to a particular grievance process or response. See, e.g., Towner

18 v. Knowles, No. CIV S-08-2823 LKK EFB P, 2009 WL 4281999, at *2 (E.D. Cal. Nov. 20,

19 2009) (plaintiff failed to state claims that would indicate a deprivation of his federal rights after
20 defendant allegedly screened out his inmate appeals without any basis); Williams v. Cate, No.

21 1:09-cv-00468-OWW-YNP PC, 2009 WL 3789597, at *6 (E.D. Cal. Nov. 10, 2009) (“Plaintiff

22 has no protected liberty interest in the vindication of his administrative claims.”).

23          C.      Rule 18 and Rule 20 of the Federal Rules of Civil Procedure

24          Finally, “[a] party asserting a claim to relief as an original claim, counterclaim, cross-

25 claim, or third-party claim, may join, either as independent or alternate claims, as many claims,

26 legal, equitable or maritime, as the party has against an opposing party.” Fed. R. Civ. P. 18(a).
27 However, Plaintiff may not bring unrelated claims against unrelated parties in a single action.

28 Fed. R. Civ. P. 18(a), 20(a)(2); Owens v. Hinsley, 635 F.3d 950, 952 (7th Cir. 2011); George v.


                                                      9
 1 Smith, 507 F.3d 605, 607 (7th Cir. 2007).           Plaintiff may bring a claim against multiple

 2 defendants so long as (1) the claim(s) arise out of the same transaction or occurrence, or series of

 3 transactions and occurrences, and (2) there are commons questions of law or fact. Fed. R. Civ.

 4 P. 20(a)(2); Coughlin v. Rogers, 130 F.3d 1348, 1351 (9th Cir. 1997); Desert Empire Bank v.

 5 Ins. Co. of N. Am., 623 F.3d 1371, 1375 (9th Cir. 1980).

 6          Only if the defendants are properly joined under Rule 20(a) will the Court review the

 7 extraneous claims to determine if they may be joined under Rule 18(a), which permits the joinder

 8 of multiple claims against the same party. The Court must be able to discern a relationship

 9 between Plaintiff's claims or there must be a similarity of parties. The fact that all of Plaintiff's

10 allegations are based on the same type of constitutional violation does not necessarily make

11 claims related for purposes of Rule 18(a). Nor will the Court find that Plaintiff’s claims are

12 related based on the allegation that Plaintiff sent letters to supervisory officials. All claims that

13 do not comply with Rules 18(a) and 20(a)(2) are subject to dismissal. Visendi v. Bank of Am.,

14 N.A., 733 F3d 863, 870–71 (9th Cir. 2013).

15          It is clear from review of the complaint that Plaintiff is attempting to bring claims that are

16 unrelated and cannot be joined in a single action under Rules 18 and 20. The complaint is the

17 type of mishmash of a complaint that was addressed in George. Unrelated claims against

18 different defendants belong in different suits, not only to prevent the sort of morass that [a multi-

19 claim, multi-]defendant suit produce[s] but also to ensure that prisoners pay the required filing
20 fees—for the Prison Litigation Reform Act limits to 3 the number of frivolous suits or appeals

21 that any prisoner may file without prepayment of the required fees.” George, 507 F.3d at 607.

22          If Plaintiff’s amended complaint continues to allege unrelated claims that are improperly

23 joined, the Court will determine that claims that should proceed in this lawsuit and will

24 recommend dismissal of the remaining claims.

25                                                   III.

26                                    CONCLUSION AND ORDER

27          For the reasons discussed, Plaintiff has failed to state a cognizable claim for a violation of

28 her constitutional rights. Plaintiff shall be granted leave to file an amended complaint to cure the


                                                     10
 1 deficiencies identified in this order. See Lopez, 203 F.3d at 1127.

 2          Plaintiff’s amended complaint should be brief, Fed. R. Civ. P. 8(a), but it must state what

 3 each named defendant did that led to the deprivation of Plaintiff’s constitutional rights, Iqbal,

 4 556 U.S. at 678-79. Although accepted as true, the “[f]actual allegations must be [sufficient] to

 5 raise a right to relief above the speculative level . . ..” Twombly, 550 U.S. at 555 (citations

 6 omitted). Further, Plaintiff may not change the nature of this suit by adding new, unrelated

 7 claims in her amended complaint. George, 507 F.3d at 607 (no “buckshot” complaints).

 8          Finally, Plaintiff is advised that an amended complaint supersedes the original complaint.

 9 Lacey v. Maricopa Cnty., 693 F.3d 896, 927 (9th Cir. 2012). Therefore, Plaintiff’s amended

10 complaint must be “complete in itself without reference to the prior or superseded pleading.”

11 Local Rule 220.

12          Based on the foregoing, it is HEREBY ORDERED that:

13          1.      The Clerk’s Office shall send Plaintiff a civil rights complaint form;

14          2.      Within thirty (30) days from the date of service of this order, Plaintiff shall file an

15                  amended complaint;

16          3.      Plaintiff’s amended complaint shall not exceed twenty-five (25) pages in length

17                  and shall be double spaced in size 12 Times New Roman or similar font; and

18          4.      If Plaintiff fails to file an amended complaint in compliance with this order, the

19                  Court will recommend to a district judge that this action be dismissed consistent

20                  with the reasons stated in this order.

21
     IT IS SO ORDERED.
22

23 Dated:        November 6, 2018
                                                        UNITED STATES MAGISTRATE JUDGE
24

25

26
27

28


                                                      11
